Citation Nr: 0109078	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether payments from the Department of Health and Human 
Services, Social Security Administration (SSA), to the 
veteran's surviving spouse is countable income for Department 
of Veterans Affairs (VA) improved death pension purposes.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service as a Philippine Scout from February 1932 to 
April 1942 and active service from February 1945 to September 
1946.  The veteran died on July [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination by the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant began receiving SSA widow's benefits 
effective from July 1997.

3.  In March 1998, the appellant was notified of an award of 
improved death pension benefits effective from August 1, 
1997.

4.  SSA payments are not listed as an allowable exclusion 
from income for VA improved pension purposes.


CONCLUSION OF LAW

The SSA payments to the appellant is countable income for VA 
improved pension purposes.  38 U.S.C.A. § 1541 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in VA law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the record indicates the appellant was 
adequately informed of the underlying basis for the RO 
determination in a January 2000 statement of the case and 
that all pertinent records have been obtained.  Therefore, 
the Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist.  

In addition, the circumstances of this case demonstrate that 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Background

In March 1998, the appellant was notified that her claim for 
death pension benefits had been approved effective from 
August 1, 1997.

In correspondence dated in April 1998, the appellant claimed 
that payments she receives from SSA should not be considered 
income for the purpose of determining her VA death pension 
benefit payments.  She reported that prior to the veteran's 
death VA had found his SSA benefits payments were not income 
for VA pension purposes.  

In November 1998 the appellant was notified that her improved 
pension award had been amended.  It was noted that the 
determination was based upon a cost of living adjustment and 
her net countable income from SSA payments.

In correspondence dated in January 1999, May 1999, July 1999, 
November 1999, and December 1999 the appellant reiterated her 
claim that payments she receives from SSA should not be 
considered income for the purpose of determining her VA death 
pension benefits.  She asserted that VA had previously found 
that the SSA payments were not countable as they were a 
"free wage credit" and were "noncontributory."

In December 1999 the RO notified the appellant that SSA 
benefits were countable income for VA pension purposes.  It 
was also noted that a previous decision that excluded 
benefits as countable income had been erroneous.

In her substantive appeal the appellant cited United States 
Supreme Court law to define "income" and referred to a 1950 
amendment to the Social Security Act which she claimed 
established the veteran's entitlement to SSA benefits and 
defined the benefit as "noncontributory."  

Analysis

In this case, the appellant claims that her SSA payments 
should not be considered countable income, in essence, 
because a December 1995 hearing officer's determination found 
the veteran's SSA payments were not countable income for VA 
pension purposes under Public Law 95-588.  The Board finds, 
however, that the present claim can be distinguished from 
that previous decision in that the law applicable to pension 
claims was revised subsequent to the veteran's pension award 
in October 1968.  In addition, although RO correspondence 
dated in December 1999 indicated the December 1995 
determination was erroneous, the Board finds a review of that 
decision is not necessary for an adequate determination of 
the present issue on appeal.

The Board notes that as a result of 1978 legislation (Pub. L. 
95-588), VA administers the payment of pension benefits under 
three separate eligibility categories.  The first category 
"old law pension" applies to veterans eligible for pension 
on December 31, 1960.  The second category, referred to as 
"Section 306 pension" because Section 306 of Pub. L. 95-588 
provided a savings clause for those veterans eligible for 
pension at the time the law was passed, applies to veterans 
eligible for pension based on the laws in effect on 
December 31, 1978.  The third category, "improved pension 
benefits," became effective January 1, 1979, and, generally, 
applies to all other pension claims.  See Veterans' and 
Survivors' Pension Improvement Act, Pub. L. No. 95-588, § 
306, 92 Stat. 2497 (1978).  Each category of pension 
eligibility has different benefit rates, annual income 
limits, and exclusions from income. 

In determining income for Section 306 disability pension 10 
percent of Social Security and other retirement payments 
received are excluded from countable income.  See 38 C.F.R. 
§ 3.262(e), (f) (2000).  However, as the appellant's 
application for entitlement to pension benefits was received 
by the RO in August 1997 based upon the veteran's death in 
July 1997, she was awarded entitlement to VA "improved 
pension benefits."  See 38 C.F.R. § 3.3(b) (2000).  
Therefore, the regulations as to income and estate 
determinations for improved pension claims are applicable to 
her award.  See 38 C.F.R. § 3.270(b) (2000).

VA pays improved death pension benefits to the surviving 
spouse of a veteran with qualified service during a period of 
war, based upon a maximum rate established by law and reduced 
by the amount of the surviving spouse's annual income.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 (2000).  

In determining income for purposes of entitlement to VA 
improved pension benefits, payments of any kind or from any 
source will be counted as income in the year in which 
received unless specifically excluded.  See 38 U.S.C.A. 
§ 1503 (West 1991); 38 C.F.R. § 3.271 (2000).  

The following are excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare, maintenance, VA pension benefits, reimbursement for 
casualty loss, profits realized from a property sale, joint 
accounts, unreimbursed medical expenses, expenses of last 
illnesses and burials and just debts, educational expenses, 
certain portion of a child's income, Domestic Volunteer 
Service Act program payments, distribution of funds under 38 
U.S.C.A. § 1718 (West 1991), child's available income under 
hardship circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.  38 C.F.R. § 3.272 
(2000). 

Based upon the evidence of record, the Board finds the 
appellant's SSA payments are not specifically excluded under 
38 C.F.R. § 3.272 and, therefore, must be included as 
countable income.  There is no basis in law or fact whereby 
these payments may be excluded from countable income for the 
purpose of determining VA improved pension benefit payments.  
The United States Court of Appeals for Veterans Claims has 
held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis, 6 Vet. App. 426.


ORDER

The SSA payments to the appellant is countable income for VA 
improved pension purposes.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

